DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.

Specification
The disclosure is objected to because of the following informalities:
New figure 8 is not listed under the brief description of the drawings, and
There is no description of Figure 8 at all in the written description.
Appropriate correction is required.

Drawings
The objections to the drawings are withdrawn in view of the amendments to the claims and the drawings.

Claim Rejections - 35 USC § 112
The 112 rejections are withdrawn in view of the amendments to the claims and the drawings.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tani (WO 2017/072870).
With respect to claim 1, Tani teaches (In Fig 8) a power converter comprising: a cooler (2) having a cooling surface (21) formed therein; a semiconductor module (16) provided on the cooling surface (See Fig 8); and a capacitor module (4) including a capacitor module main body facing the cooling surface at a distance from the cooling surface (See Fig 8), and a heat conductive member (lead 8, wherein such leads are well known to be made of a thermally conductive material such as metal) connected (thermally) to the capacitor module main body, the capacitor module main body being connected to the semiconductor module via a bus bar (13), the heat conductive member having a heat radiation portion (See Fig A below), the heat radiation portion being thermally connected to the cooling surface at a position more distant from the semiconductor module than an end portion of the capacitor module main body closest to the semiconductor module (See Fig A below).  


    PNG
    media_image1.png
    251
    698
    media_image1.png
    Greyscale

With respect to claim 2, Tani further teaches that the cooling surface is cooled by a cooling medium flowing in the cooler (See US 10,490,469 to Tani, Col. 3, ll. 40-42); and the heat radiation portion is thermally connected to the cooling surface at a position upstream of a position of the semiconductor module in a flow of the cooling medium (Depending on which 26 is the inlet and which 26 is the outlet, coolant will flow so that it cools the heat radiation portion first).
With respect to claim 3, Tani further teaches that between the capacitor module main body (4) and the cooling surface (21), a heat insulating member (15) formed of a material having a heat conductivity lower than that of the capacitor module main body is interposed (15 is described as a resin which is known to be less thermally conductive than a metal lead).
With respect to claim 4, Taka further teaches that the heat conductive member (30p) has an attachment portion arranged inside the capacitor module main body (See Fig 1).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tani in view of Takahashi et al. (US 10,498,250 – hereinafter, “Taka”).
With respect to claim 7, Tani teaches the limitations of claim 1 as per above but fails to specifically teach or suggest the limitations of claim 7.  Taka, however, teaches (In Fig 1) a capacitor module main body (3) includes a capacitor case (33), a capacitor element (31) arranged in the capacitor case, and a filling member (34) which covers the capacitor element in the capacitor case (See Fig 1); and a bus bar (30n) extends through the filling member to be connected to the capacitor element, while being held in the capacitor case via the filling member (See Fig 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teachings of Taka with that of Tani, such that the bus bar (13) of Tani is placed within the capacitor case and extends through the filling member, as taught by Taka, since doing so would provide protection to the bus bar.  With respect to the filling member being a resin, Tani teaches a filler member (15) which surrounds a capacitor which is made of a resin (See US 10,490,469 to Tani, Col. 3, l. 32).

Allowable Subject Matter
Claims 5-6, 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 5/5/2021 have been fully considered but they are not persuasive.
With respect to the Applicants’ remarks to claim 1 that, “However, Tani does not disclose a heat radiation portion being thermally connected to the cooling surface at a position "more distant from the semiconductor module than an end portion of the capacitor module main body closest to the semiconductor module"” (Present remarks page 9) the Examiner respectfully disagrees and notes Fig A above which clearly shows how Tani meets this limitation.  Indeed, the far left portion of heat conductive member (8) in Tani can be considered to be the claimed, “heat radiation portion” and, as such, the distance between the semiconductor module and the heat radiation portion is larger than the distance between the semiconductor module and the end portion of the capacitor module, as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835